OFFICE ACTION
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIMS:	Canceled Claim 4; 
Replaced Claim 1 with the following claim: 
--      1.	     A small-area and low-voltage anti-fuse element, comprising:
a substrate;
 four first gate dielectric layers, each two formed symmetrically on said substrate;
an anti-fuse gate, disposed on said first gate dielectric layers, wherein four corners of said same anti-fuse gate respectively overlap corners of said first gate dielectric layers, which are closest to said anti-fuse gate; each of said four corners of said anti-fuse gate is fabricated to have at least one sharp angle;
four first ion-doped areas, each formed in a region of said substrate, which is in one side of one said first gate dielectric layer;
four select transistors, which respectively neighbor said first ion-doped areas, wherein each of said select transistors includes a second gate dielectric layer, formed on said substrate;
a select gate, stacked over said second dielectric layer; and
a second ion-doped area, formed in a region of said substrate, which is in one side of said second gate dielectric layer, wherein said one side of said second dielectric layer is far away from said first ion-doped area, and said second ion-doped area and said first ion- doped area are doped with an identical type of ions.     --

Authorization for this examiner’s amendment was given in a telephone interview with Sumant Pathak on May 27, 2022.
Allowance Subject Matter
Claims 1-3 and 5-13 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Patent No. 9,123,572 to Kurjanowicz et al, does not anticipate or suggest such limitations as: “four select transistors, which respectively neighbor said first ion-doped areas, wherein each of said select transistors includes a second gate dielectric layer, formed on said substrate; a select gate, stacked over said second dielectric layer; and a second ion-doped area, formed in a region of said substrate, which is in one side of said second gate dielectric layer, wherein said one side of said second dielectric layer is far away from said first ion-doped area, and said second ion-doped area and said first ion- doped area are doped with an identical type of ions” (as applied to Claim 1); and “four select transistors, respectively neighboring said first ion-doped areas, and each including: a second gate dielectric layer, formed on said substrate; a select gate, stacked over said second gate dielectric layer; and a second ion-doped area, formed in a region of said substrate, which is in one side of said second gate dielectric layer, wherein said one side of said second dielectric layer is far away from said first ion-doped area; said second ion-doped area and said first ion-doped area are doped with an identical type of ions; wherein two said select gates of two said select transistors on the same side of said first bit line are respectively connected with said first word line and said second word line; two said second ion-doped areas on the same side of said first bit line are respectively connected with said first select line and said second select line” (as applied to Claim 8), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art(s) so as satisfy the combination of the pending claims.

Note:	None of the cited arts in IDS dated 09/03/2021 reads on the pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
June 01, 2022											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815